DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101 and 112
 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-40 are rejected under 35 U.S.C. 101 because the claims recite the “Use of a protein hydrolysate for the preparation of baked goods”.   A “use” claim is not a claim. It is not a process claim as not active steps are recited and it is not a product claim as the manner in which the product is used is critical to the claim. In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: "The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction." In Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but that it was not a proper process claim under 35 U.S.C. 101: "The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid." 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Attempts to claim a product or process without setting forth any steps involved in the process generally raises an issue of indefiniteness. 

Claims 22 and 40 are also rejected for reciting “the solubility of the protein hydrolysate at least 90”. No units are provided so it is not clear what test for solubility is being used. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2009/0311407 (LUCEY).
Claim 41 recites a conjugated protein hydrolysate, wherein the solubility of the protein hydrolysate at least 90 %, the hydrolysate is conjugated with a reducing sugar selected from the group consisting of glucose, fructose, maltose, lactose, galactose, cellobiose, glyceraldehyde, ribose xylose and mannose, and the degree of conjugation is at least 10 %, the protein is casein and the molecular weight of the protein hydrolysate is between 600 and 2400 Da.
Claim 42 recites that the molar ratio of reducing sugar to peptide is from 0.5 to 2.0 (i.e., ratio of 1 to 4).
LUCY teaches a protein polysaccharide conjugate[0011]. The protein can be casein [0041]. It is also taught that the protein can be hydrolzed to reduce the size/molecular weight of the protein to reduce the allergenicity of the composition [0133].  In this regard, the size/molecular weight is a result effective variable and it would have been obvious to reduce the size/molecular weight of the proteins to reduce the allergenicity of the particles. Ribose; xylose; galactose, glucose, mannose; fructose)[0039]. In [0132], it is taught that the hydrolyzed proteins can be dialyzed to concentrate the hydrolyzed proteins. IN [0114], it is shown that the conjugates are soluble. FIG. 9 is a graph showing the solubility of conjugates (0.1% protein) at room temperature and heated 30 min at 80.degree. C. within the pH range 3.5-7.5, in comparison with whey protein (0.1% WPI). The higher the absorbance at 500 nm, the lower the solubility is. The highest absorbance (i.e., lowest solubility) is for unconjugated wpi. Fig. 9 is as follows: 

    PNG
    media_image1.png
    481
    469
    media_image1.png
    Greyscale

The ratio of sugar to peptide is 1:3 to 1:9. Thus, the claimed range falls within that claimed. 
The conjugate is an emulsifier. 

Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 7,172,784 (RAO) in view of United States Application Publication No. 2009/0311407 (LUCEY).
Claim 43 recites a preparation of baked goods which comprises a protein hydrolysate, wherein the molecular weight of the protein hydrolysate is between 600 and 2400 Da and the solubility of the protein hydrolysate at least 90 and the standard batter density after whipping is below 450 g/l.
RAO teaches a baked good with an emulsifier (col. 10, lines 20-30) that helps lower the batter density to below 90 g/l (see col. 9, lines 10-20 calculating batter density and batter density of 93 g/l at col. 10, lines 35-40). This reads on that claimed. 
However, RAO does not teach the type of claimed emulsifier. 
LUCY teaches a protein polysaccharide conjugate[0011]. The protein can be casein [0041]. It is also taught that the protein can be hydrolzed to reduce the size/molecular weight of the protein to reduce the allergenicity of the composition [0133].  In this regard, the size/molecular weight is a result effective variable and it would have been obvious to reduce the size/molecular weight of the proteins to reduce the allergenicity of the particles. Ribose; xylose; galactose, glucose, mannose; fructose)[0039]. In [0132], it is taught that the hydrolyzed proteins can be dialyzed to concentrate the hydrolyzed proteins. IN [0114], it is shown that the conjugates are soluble. FIG. 9 is a graph showing the solubility of conjugates (0.1% protein) at room temperature and heated 30 min at 80.degree. C. within the pH range 3.5-7.5, in comparison with whey protein (0.1% WPI). The higher the absorbance at 500 nm, the lower the solubility is. The highest absorbance (i.e., lowest solubility) is for unconjugated wpi. Fig. 9 is as follows: 
It would have been obvious to add the conjugate of LUCY to the emulsifier containing composition of RAO, as LUCY teaches that the conjugate serves an emulsifier. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107. The examiner can normally be reached M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                                                                                                                                                                         
/AMBER R ORLANDO/               Supervisory Patent Examiner, Art Unit 1791